Case 2:13-cr-00048-DBH Document 120 Filed 11/17/20 Page 1 of 2     PageID #: 887


                     UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

 UNITED STATES OF AMERICA,               )
                                         )
 V.                                      )
                                         )    CRIMINAL NO. 2:13-CR-48-DBH
 ADAM WHITE,                             )
                                         )
                        DEFENDANT        )

  ORDER ON DEFENDANT’S MOTION FOR APPOINTMENT OF COUNSEL

      I sentenced Adam White in October 2014 to 130 months for cocaine

trafficking and possession of a firearm in furtherance of the crime. Judgment

(ECF No. 96). White says he has served over 82% of the sentence (ECF No. 119).

He is imprisoned at FCI Morgantown. The BOP website says FCI Morgantown

currently has 0 inmates and 2 staff positive for COVID-19, and 5 inmates and 4

staff who have recovered. See BOP, COVID-19 Cases, Federal Bureau of Prisons

(last updated Nov. 16, 2020), https://www.bop.gov/coronavirus/index.jsp.

      On September 30, 2020, I deferred ruling on White’s motion (ECF No. 115)

to appoint counsel to seek compassionate release on his behalf, saying I would

wait to see the medical records he was in the process of assembling to support

his request for compassionate release. Order (ECF No. 117). White has now

provided those records, both from BOP (ECF No. 119-1), and from private

providers before he was imprisoned (ECF No. 118).

      White’s medical complaint is asthma. (ECF No. 113). His records from

private providers show that he had asthma attacks starting when he was 4 years

old (he now is 33) that were sometimes severe or moderately severe (ECF No.

118). When he was sentenced in 2014 at age 27, the revised presentence report
Case 2:13-cr-00048-DBH Document 120 Filed 11/17/20 Page 2 of 2     PageID #: 888


said: “As a child, the defendant’s asthma was severe and the defendant was

hospitalized a couple weeks per year. Additionally, the defendant advised that

he underwent sinus surgery when he was in the sixth grade. The defendant

stated that he has outgrown his severe asthma and presently is prescribed an

Albuter[o]l inhaler, which he takes as needed.” ¶ 42.

      The BOP medical records cover the period January through June 2015,

soon after White was sentenced, and reflect that White was being treated for

asthma and prescribed an Albuterol inhaler, but as a “rescue inhaler only.” The

records do not document any asthma attacks while White has been in prison.

(ECF No. 119-1).

      According to the CDC’s website dealing with the coronavirus, asthma is

not a condition that places people “at increased risk.”     People with Certain

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (updated Nov. 2, 2020).

Instead, people with moderate to severe asthma “might be at an increased risk.”

Id.

      Under these circumstances, White’s asthma history alone does not rise to

the level of “extraordinary and compelling reasons” that would justify

compassionate release under 18 U.S.C. § 3582(c)(1)(A), and appointment of

counsel would not be helpful.

      I therefore DENY White’s motion to appoint counsel.

      SO ORDERED.
      DATED THIS 17TH DAY OF NOVEMBER, 2020
                                          /S/D. BROCK HORNBY
                                          D. BROCK HORNBY
                                          UNITED STATES DISTRICT JUDGE
                                                                              2
